DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/611,946 filed on 11/8/2019. Claims 1-15 were previously pending. Claims 1-2, 9 and 13-14 were amended, claim 10 was cancelled, and claim 16 was added in the reply filed on 6/30/2021. Claims 1, 9 and 13 were amended and claim 16 was cancelled in the reply filed on 10/19/2021. Claims 1-2, 9 and 13-14 were amended in the reply filed on 3/10/2022. In view of the amendments filed on 3/10/2022, claims 1-9 and 11-15 are allowed as indicated below.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The claims are directed to eligible subject matter for controlling a robot to perform delivery, and novel/non-obvious for the determination method of a delivery location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yu (U.S. Pub. No. 2015/0006005) teaches an autonomous delivery vehicle.
Rademaker (U.S. Pub. No. 2012/0173448) teaches organizing and communicating delivery rendezvous instructions.
Cricchio (U.S. Pub. No. 2014/0147819) teaches exercise and movement tracking integrated into a reward system.
Karsten (U.S. Pub. No. 2017/0031449) teaches a wearable exercise and movement tracking device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628